 



Exhibit 10.12
(TODCO LOGO) [h42965h4296550.gif]
TODCO
SEVERANCE POLICY
(as of February 26, 2007)
SCOPE
This policy applies to all US shore-based salaried employees of the Company and
designated US Payroll Employees.
RESPONSIBILITY
Human Resources
PURPOSE
The purpose of this policy is to define the severance policy of the Company.
ELIGIBILITY
This policy shall apply to US shore-based salaried employees and designated US
Payroll Employees of the Company with the job titles identified in Exhibit “A”
attached hereto and Tier 3 and Tier 4 Executives identified in Exhibit “B”
attached hereto (“Eligible Employees”). No benefit shall be payable under this
policy to employees who by written employment agreement are entitled to other
severance payments in the event of a Change of Control. As a condition precedent
to eligibility each employee will be required to execute a binding release
satisfactory to the Company pursuant to which such employee releases the Company
from any and all claims arising out of any acts occurring at or prior to
termination of the employee’s employment by the Company. This release shall not
release any rights an employee may be entitled to pursuant to indemnification
arrangements with the Company or under the Company’s certificate of
incorporation or bylaws. Each employee may also be required to enter into a
mutual non-disparagement agreement with the Company.
POLICY
In the event of (i) involuntary termination other than for “Cause” (as defined
below) or (ii) a Qualifying Termination (as defined below) of the employment of
an Eligible Employee by the Company within the eighteen (18) month period
immediately following a “Change in Control” (as defined below), the Company
shall pay such employee a severance benefit in the amount specified below.
“Cause” shall mean termination from employment due to unacceptable performance,
misconduct, dishonesty, or any other violation of the policies of the Company,
as determined by the Company. A “Qualifying Termination” shall be deemed to have
occurred when the employment of an Eligible Employee is terminated by the
Company for any reason or upon resignation by an Eligible Employee following
notification of a reduction of salary and/or target bonus under the Company’s
Performance Bonus Plan (or any successor to the plan), a relocation of
employment in excess of fifty miles from such employee’s current work site, a
reduction in job title or a significant reduction of responsibility, a reduction
in welfare benefits other than a reduction for all employees of the Company, or
if this policy is terminated following a Change in Control.
BENEFIT
Senior Executives. —Tier 3 Executives shall receive an amount equal to 1.5 times
the employee’s annual base salary plus the amount of such employee’s target
bonus under the Company’s Performance Bonus Plan for the year in which the
termination occurs and a continuation of the welfare benefits of medical
insurance, dental insurance, disability insurance and life insurance for
eighteen (18) months after the date

1



--------------------------------------------------------------------------------



 



of termination. Tier 4 Executives shall receive an amount equal to 1.0 times the
employee’s annual base salary plus the amount of such employee’s target bonus
under the Company’s Performance Bonus Plan for the year in which the termination
occurs and a continuation of the welfare benefits of medical insurance, dental
insurance, disability insurance and life insurance for twelve (12) months after
the date of termination. In addition to any severance benefit that they are
entitled to receive, Tier 3 and Tier 4 Executives shall also receive payments
for accrued and unused vacation and their target bonus (assuming 100%
achievement of executive performance measures) under the Company’s Performance
Bonus Plan in effect on the date of termination, pro-rated through date of
termination.
In the event the premium cost and/or level of coverage shall change for all
employees of the Company, the cost and/or coverage level, likewise, shall change
for these employees in a corresponding manner. The continuation of these welfare
benefits shall be discontinued prior to the end of the applicable period in the
event the employee has available substantially similar benefits from a
subsequent employer.
Key Employees and Other Mid-Management Employees — Four weeks pay for every year
of service plus a proportionate share of such employee’s target bonus under the
Company’s Performance Bonus Plan for the year in which the termination occurs
with a maximum benefit of one half of annual salary plus one half of target
bonus.
All Other US Shore-Based Non Rotational Salaried Employees. — Two weeks salary
for every year of service with a minimum payment of 4 weeks pay and a maximum
benefit of one half of annual salary.
For purposes of this policy the date used for establishing seniority will be the
actual hire date by TODCO, Transocean Inc., their affiliates or predecessors.
CHANGE IN CONTROL
“Change in Control.” A Change in Control of TODCO shall be deemed to have
occurred as of the first (1st) day any one or more of the following conditions
shall have been satisfied:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of shares representing
20% or more of the combined voting power of the then outstanding voting
securities of TODCO entitled to vote generally in the election of directors (the
“Outstanding TODCO Voting Securities”); provided, however, that for purposes of
this subsection (i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from TODCO, (B) any acquisition by TODCO
(it being understood that an acquisition by an acquiror of greater than 20% of
the Outstanding TODCO Voting Securities directly from TODCO shall not prevent
such acquiror from causing a subsequent Change in Control if it thereafter
acquires an additional 20% of the Outstanding TODCO Voting Securities in a
transaction that would otherwise constitute a Change of Control), (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by TODCO or any corporation or other entity controlled by TODCO,
(D) any acquisition by any corporation or other entity pursuant to a transaction
which complies with clauses (A), (B) and (C) of Section (iii) below;     (ii)  
Individuals who, as of the date hereof, are members of the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that for purposes of this definition, any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by TODCO’s shareholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be

2



--------------------------------------------------------------------------------



 



      considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;     (iii)   Consummation of a reorganization, merger, conversion or
consolidation or sale or other disposition of all or substantially all of the
assets of TODCO (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding TODCO
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation or
other entity resulting from such Business Combination (including, without
limitation, a corporation or other entity which as a result of such transaction
owns TODCO or all or substantially all of TODCO’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
TODCO Voting Securities, (B) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of TODCO or such corporation or other entity resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Business
Combination except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation or other entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or     (iv)   Approval by the shareholders of TODCO of a
complete liquidation or dissolution of TODCO other than in connection with the
transfer of all or substantially all of the assets of TODCO to an affiliate or a
subsidiary of TODCO and in connection with such transfer the Eligible Employee
is offered the opportunity to continue his employment on substantially the same
terms as he did prior to the transfer.

Notwithstanding the foregoing, no Business Combination between TODCO and its own
subsidiaries shall constitute a Change in Control under this Policy.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ELIGIBLE EMPLOYEES
US PAYROLL EMPLOYEES
Mid Management 1
 

     
Accountant
  Manager, Int’l Accounting
Administrator, Bids
  Manager, IT
Administrator, Bids & Contract
  Manager, Maint. & Proj. Support
Administrator, Casualty Claims
  Manager, Marketing
Assistant Controller
  Manager, Office
Asst. Purchasing Manager
  Manager, Payroll
Attorney
  Manager, Purchasing
Buyer
  Manager, Rig
CAD Draftsman
  Manager, Rig Operations
Control Analyst
  Manager, Training
Corrosion Superintendent
  Manager, Marine & Compliance
Director, Projects
  Manager, Shipping & Receiving
District Controller
  Marine Superintendent
Electrical Superintendent
  Mechanical Superintendent
Engineering Technician
  Project Engineer
Executive Assistant
  Scheduler/ Planner
HR Representative
  Sr. Accountant
HS&E Advisor
  Sr. Administrator, LAN
Lawson Administrator
  Sr. Tech Support Specialist
Legal Assistant
  Sr. Electrical Superintendent
Maintenance Superintendent
  Sr. HS&E Advisor — Int’l
Manager, Business Development
  Sr. Maintenance Supervisor
Manager, Cash
  Sr. Marketing Representative
Manager, District
  Sr. Mechanical Superintendent
Manager, Facility
  Structural Superintendent
Manager, HS&E
  Supervisor, Training
Manager, Human Resources
  Technical Support Engineer
Manager, Internal Audit
  Welders Superintendent

 

1   4 weeks per year of service plus proportionate share of target bonus,
maximum 6 months pay and bonus.

4



--------------------------------------------------------------------------------



 



All Other U.S. Shore-Based Non Rotational Salaried Positions2
 

     
A/P and A/R Coordinator
   

Administrative Assistants
   
HR Administrator
   
HR Assistant
   
Tech Engineer Assistant
   
HS&E Audit Coordinator
   
Buyer
   
A/P Clerk
   
Billing Clerk
   
File Room Clerk
   
HR Data Clerk
   
Maintenance Clerk
   
Receiving Clerk
   
HR Representative
   
Project Administrator
   
Receptionist
   
Benefits Representative
   
Sr. Accounting Clerk
   
Sr. Payroll Administrator
   
Sr. A/P Clerk
   

 

2   2 weeks per year of service, maximum 6 months pay and bonus.

5



--------------------------------------------------------------------------------



 



EXHIBIT B
SENIOR EXECUTIVES

      Executive Positions   Tier
 
   
Tier 3 Executives
   
Vice President — Chief Financial Officer
  3
Vice President — Operations
  3
Vice President — General Counsel
  3
Vice President — Engineering
  3
 
   
Tier 4 Executives
   
Vice President — Marketing
  4
Vice President — Human Resources
  4
Vice President — Int’l Operations
  4
Vice President — HSE
  4
Vice President — Int’l Business Development
  4
Treasurer
  4
Controller
  4

6